DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cottier et al. (US 2009/0162602).
Regarding claim 1, 3-5, and 8 
Cottier discloses a structural fiber cement sheet for use in flooring (abstract and paragraph 0001), making its use as decking obvious. Further, the intended use of decking does not patentably distinguish the claimed invention from another product capable of the same use. 
Cottier teaches the material is in sheets, and that it may be up to ¾” thick (abstract). As such it would be obvious to cut the sheet into the shape of a plank, if that was the desired shape to use the material in.
Cottier teaches air-curing the product (paragraph 0034).
Cottier teaches the use of pigments and colorants (paragraph 0032). 
Cottier teaches the use of preferably 20 to 45 wt % hydraulic binder (paragraph 0028).
Cottier teaches that polypropylene and PVA (i.e. polyvinyl alcohol) fibers or mixtures thereof may be used (paragraph 0030), making the use of these two synthetic fibers obvious synthetic. Further, it would have been obvious to use two different types of fibers because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.
Cottier teaches the use of about 10 to about 70 wt % of an aggregate such as amorphous silica (paragraph 0029). Where as about 10 wt % is seen to read on or make obvious the about 9 wt % from the claim, as the use of the term “about” allows for some leeway. Further, the amount of the reference overlaps with the claimed amount. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
	Regarding claims 6 and 30
It is noted that the use of the term “about” has some leeway and about 10 wt % is seen to read on or make obvious the use of about 7 wt %.  Alternatively, if the ranges do not overlap than the skilled artisan would still not expect a difference in properties. Whereas, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 7
Cottier discloses the pigments can be used in an amount from 0 to 40 wt %. (paragraph 0032). As the amount of pigment in the instant invention and reference overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
	Regarding claim 29
	Cottier teaches boards as thick as ¾ of an inch (i.e. 19.05 mm), and while this does not overlap the claimed range, a skilled artisan would not have expected a difference in properties between 19 and 20 mm. Alternatively, if there is a difference the optimal thickness would have been determined through routine experimentation in the art taking into account that as the board becomes thicker it will be stronger by also heavier and require more materials, making the thickness a result effective variable.
Allowable Subject Matter
Claims 9-10, 12, 14 are allowed.
Claims 21-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art fairly teaches the limitations of these claims, as such they are seen as novel and non-obvious over the prior art.
Response to Arguments
	Applicants argue against the prior art rejections.
Applicants argue that Cottier does not teach a composition comprising 2 to 10 wt % amorphous silica and teach away from a large thickness. This is not persuasive as the reference teaches amounts of silica as low as about 10 wt %. Further, there is nothing in the reference which teaches away from thicker boards.
	Applicants argue are curing over autoclave curing. These arguments are not persuasive as Cottier discloses air curing.
	Applicants argue that there is no motivation to select amorphous silica from the extensive listing in paragraph 0029 of Cottier. This is not persuasive as Cottier teaches a short finite list with predictable results, and applicants have failed to provide any evidence of new or unexpected results.
	Applicants argue that their claimed 7 % is outside of the range of Cottier. This is not persuasive as both use the erm “about” which allows for leeway and they are seen to overlap. Alternatively, the amounts are close enough that the skilled artisan would not expect a difference in properties.
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        30